Citation Nr: 0511726	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  03-20 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for status post herniated 
muscle at the anterior compartment below the knee of the 
right leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1974 to March 1975.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision of the Reno Department of Veterans 
Affairs (VA) Regional Office (RO), which declined to reopen a 
claim of service connection for a right leg disorder, finding 
that new and material evidence had not been received.  In the 
same decision, the RO denied service connection for a kidney 
condition, and declined to reopen a claim for compensation 
under 38 U.S.C.A. § 1151 for residuals of a cerebrovascular 
accident as a result of VA medical treatment.  In his notice 
of disagreement with the February 2003 decision, the veteran 
expressly limited his appeal to the matter of whether new and 
material evidence had been received to reopen his right leg 
claim.  Accordingly, this is the only issue before the Board.  
In February 2005, the veteran appeared at the RO for a 
videoconference hearing before the undersigned.  


FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement 
within one year of a June 1998 notification of a June 1998 RO 
determination denying service connection for status post 
herniated muscle at the anterior compartment below the knee 
of the right leg. 

2.  Evidence received since the June 1998 RO decision either 
duplicates or is cumulative to evidence then of record, or is 
not material as to whether the veteran's right leg disorder 
was incurred in or aggravated by service; it does not raise a 
reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The June 1998 RO determination that denied a claim for 
service connection for status post herniated muscle at the 
anterior compartment below the knee of the right leg is 
final.  38 U.S.C.A. § 7105 (West 2002).
 
2.  Evidence received since the June 1998 RO rating decision 
denying service connection for status post herniated muscle 
at the anterior compartment below the knee of the right leg, 
which was the last final denial with respect to this issue, 
is not new and material; the claim  is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West  2002); 38 C.F.R. § 3.156 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the February 2003 rating decision, the June 
2003 Statement of the Case, the December 2004 Supplemental 
Statement of the Case, and in letters dated in September 2003 
and October 2004 sent to the veteran by the RO adequately 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements. 

The Statement of the Case and Supplemental Statement of the 
Case set forth the laws and regulations applicable to the 
veteran's claim.  A letter from the RO to the veteran dated 
in September 2002 and the February 2003 RO rating decision 
clearly explained to the veteran what would constitute "new 
and material evidence" sufficient to reopen his previously 
denied claim.  Further, the letters from the RO to the 
veteran informed him of the type of evidence that would 
substantiate a service connection claim.  He was further 
informed that he could obtain and submit private evidence in 
support of his claim; and that he could have the RO obtain VA 
and private evidence if he completed the appropriate medical 
releases for any private evidence he wanted the RO to obtain.  
The October 2004 RO letter again informed the veteran that he 
could obtain private evidence, and that the RO could obtain 
private or VA evidence, provided he completed the appropriate 
releases necessary for the RO to obtain private evidence.  In 
sum, the veteran was notified of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  The original RO VCAA notice in 
this case was provided in September 2002, prior to the 
February 2003 decision that is the subject of this appeal. 

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the precise language of the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence in his 
possession pertaining to his claims.  In the October 2004 
letter, for example, the RO asked advised the veteran that he 
was responsible for making sure that the RO received any 
evidence not in the possession of a Federal department or 
agency.  This would necessarily include any relevant 
possession in his possession.  After issuance of this 
correspondence to the veteran additional evidence was 
received and a Supplemental Statement of the Case was issued.  
The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  In the 
case of the veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements, or addressing the precise 
language contained in VA regulations regarding the "fourth 
element," is harmless, non-prejudicial error.  See Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Additionally, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, as noted above, the RO 
contacted the veteran by letter and asked him to identify all 
medical providers who treated him for his right leg 
disability.  The RO has obtained all identified evidence.

As to any duty to provide an examination and/or opinion 
addressing the question of whether the veteran's right leg 
disability began during, was aggravated during, or is 
causally linked to service, the Board notes that, in the case 
of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  In the present case, the determinative fact is that 
new and material evidence has not been received.  Therefore, 
an examination or opinion is not necessary to make a decision 
on the claim.  Further, there is sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d).  The findings of the medical board 
during service were based on a detailed examination with a 
specific finding that the condition existed prior to service 
and was not aggravated during service.  Finally, nothing in 
[new section 5103A, Duty to Assist Claimants] shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence has 
been presented or secured, as described in section 5108 of 
title 38 United States Code.  38 U.S.C.A. § 5103A(f) (West 
2002).  In the Board's view, to provide a VA examination in 
the absence of new and material evidence would constitute an 
unwarranted de facto reopening of the claim.  Because the 
there is sufficient medical evidence for the Secretary to 
make a decision on the claim, because a new examination is 
not necessary where the ground for denying the claim is that 
no new and material evidence has been received, and because 
providing a new examination would be de facto reopening of 
the claim, a new medical examination is not warranted. 

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).


Background

Historically, the RO denied service connection for a right 
leg disorder in September 1975, finding that the veteran's 
herniated muscles at the anterior compartment of the right 
leg existed prior to service and were not aggravated during 
service.  By an unappealed decision in March 1993, the RO 
declined to reopen the claim, finding that new and material 
had not been received. 

In June 1998, the veteran again applied to reopen his claim, 
and in a letter dated in June 1998, the RO again declined to 
reopen the claim.  The veteran was advised that if he thought 
the decision not to reopen the claim was wrong, he should 
write to the RO and tell them why.  He was provided his 
appellate rights.  The RO next heard from the veteran in June 
2002.

Evidence of record as of the date of the June 1998 denial 
included the following:

Service medical records which indicate that the veteran's 
September 1974 enlistment examination was negative for a 
specific right leg disorder, or any other disorder of a 
musculoskeletal nature.  A scar, however, was identified on 
his right leg.  Clinical records dated in December 1974 show 
that the veteran complained to service examiners of right leg 
pain.  A clinical report dated December 8, 1974, indicates 
that he reported a "long history" of a hematoma on his 
right leg at the anterior tibial surface.  A clinic record 
dated three days later shows that he reported a right leg 
injury five years earlier.  A December 16 clinic report 
contains notation that the veteran stated he sustained a 
right leg injury "4 years ago while playing in lot.  Had 
stick go almost thr[ough] leg."  Examination resulted in 
diagnosis of a right tibia anterior compartment fascial 
defect, and it was noted that the veteran might benefit from 
a fasciotomy.  Clinic records dated in January and February 
1975 reveal continued complaints of right leg pain, and again 
indicate that the veteran initially injured his right leg 
four years earlier.  A February 1975 report indicates that 
the injury was caused by a "farm implement," with 
involvement of the right leg anterior compartment.  The 
veteran had a residual fascial defect with a large hematoma, 
and the service examiner expressly noted that the right leg 
injury existed prior to service.  

The veteran was seen by a Physical Evaluation Board (PEB) in 
February 1974.  The PEB's report findings revealed that, 
approximately four years prior, the veteran sustained a 
penetrating wound of the right leg when a wooden stake was 
accidentally driven thought his right anterior compartment in 
an anterior-posterior direction.  The wound was debrided at 
the time of the injury, and treatment apparently involved a 
fasciotomy.  Subsequent to the injury, the veteran noted a 
"bulging" in the area of the anterior penetrating wound, 
and his right leg tended to fatigue on strenuous activity.  
The veteran reported that while on active duty he had 
increased difficulty running and standing for prolonged 
periods.  Examination revealed a well-healed scar over the 
anterolateral and posterior aspects of the right leg at the 
junction of the upper and middle thirds.  The muscles of the 
anterior compartment bulged through a fascial defect at the 
level of the scar, approximately four to five inches long and 
two to three inches wide.  Range of motion of the right knee 
and ankle were within normal limits.  The right ankle and 
foot demonstrated good peripheral pulses.  There was no 
dependent edema.  X-rays were negative for right leg bony 
abnormalities.  The diagnosis was post-traumatic herniation 
of right leg anterior compartment muscles, existing prior to 
service.  The PEB further noted:

This [veteran] has a loss of normal 
function of the anterior compartment 
muscles of his right leg due to a fascial 
defect with chronic herniation of the 
muscles.  Surgical repair could be 
attempted but it is considered that his 
condition would still not be improved 
sufficiently to return him to full duty.  

The PEB concluded by noting that the veteran did not meet the 
minimum standard for enlistment or induction into service, 
and that he was unfit for further military service by reason 
of physical disability that "was neither incurred in, nor 
aggravated by, a period of active military service."  The 
PEB's report indicates that the veteran was informed of the 
PEB's findings, including that his right leg injury was 
neither incurred in nor aggravated by service, and he 
expressly declined to submit a statement in rebuttal.  

Postservice medical evidence includes private medical records 
dated from March to September 1987, showing that the veteran 
was treated for numerous medical conditions.  However, none 
of the health problems for which he was treated at that time 
was related to his right leg disorder, and none of the 
private records indicate complaints or clinical findings of a 
right leg condition.  

The earliest postservice medical evidence revealing treatment 
of a right leg disorder consists of VA outpatient records 
dated from January 1991 to October 1992 showing treatment the 
veteran received for numerous health problems.  A February 
1991 orthopedic consultation report shows that the veteran 
complained of anterior right tibial swelling and a painful 
"lump" at the site.  X-rays were unremarkable.  One of the 
February 1991 consultation records indicates that he had a 
history of right leg pain for "many years," and history of 
"lower leg injury in the service."  Another February 1991 
clinical report shows history of right mid-tibia injury "at 
age 9-10 [years], but again in the service."  The veteran 
complained of right leg pain and swelling upon walking.  A 
June 1992 clinical record shows that the veteran complained 
of right leg pain when walking approximately 2-3 blocks.  The 
examiner noted that the veteran was status post right 
anterior tibia accident approximately "30 y[ea]rs ago."  In 
July 1992 the veteran told an examiner that he initially 
injured his right leg when he fell off a bicycle 
approximately 30 years ago.  He complained of swelling and 
pain, with some tingling and numbness, since he reinjured his 
right leg in service.  An August 1992 VA surgical report 
indicates that the veteran underwent a right leg anterior 
fasciotomy to relieve chronic herniation.  The clinical 
records pertaining to the procedure indicate that the 
fasciotomy was performed without complications.  

On VA examination in October 1992, it was noted that the 
veteran underwent a fasciotomy of the anterior compartment of 
this right leg approximately two months earlier.  The veteran 
told the examiner that he injured his right leg as a child, 
and when he was in service "the right leg apparently was 
injured again and this happened in 1973."  He walked with a 
limp, and the veteran reported that he favored his right 
lower extremity since the fasciotomy.  He complained of pain 
at the right distal leg when heel and toe walking.  The 
diagnosis, in pertinent part, was right leg injury, status 
post surgery, with fasciotomy of anterior compartment to 
correct an anterior compartment hernia.  

A report of VA examination in October 1997 reveals that the 
veteran suffered a stroke in 1995, and he was hospitalized at 
a VA medical facility for approximately four months with 
rehabilitation.  The veteran complained chiefly of constant 
left lower extremity weakness, and long and short term memory 
loss.  Examination revealed a "T" shaped scar, 5 
centimeters long and 2 centimeters wide, on the right 
anterior lower extremity.  The scar was nontender to 
palpation, depressed, and smooth.  It was adherent to 
underlying tissue and pale in comparison to the surrounding 
tissue.  The scar exhibited no signs of inflammation, edema, 
keloid formation, herniation, or ulcerations.  The right 
lower extremity demonstrated a full range of motion against 
gravity with full resistance.  The diagnosis, in pertinent 
part, was residuals of a right lower extremity injury scar.  

The record also includes a large quantity of VA records of 
treatment prior to the October 1997 VA examination, 
documenting the treatment as described by the VA examiner.

A report of a November 1997 VA psychiatric examination was 
also received prior to June 1998.

Evidence received subsequent to the June 1998 RO decision is 
as follows:  

?	Copies of postservice medical records that were already 
associated with the claims file when the RO issued the 
June 1998 decision.  

?	A large quantity of VA outpatient records and VA 
examination reports, dated from January 1990 to April 
2003, that reveal treatment of the veteran for numerous 
health disorders.  While the majority of the VA records 
indicate treatment for health problems wholly unrelated 
to his right leg disorder, the medical reports generally 
reveal that the veteran continued to have right leg 
related symptoms similar to those shown in earlier VA 
medical records, with occasional and intermittent 
periods of increased severity of symptoms.  

?	Medical records pertaining to the veteran's claim for 
Social Security Administration (SSA) benefits, wherein 
he alleged that he was disabled due to mental, visual, 
and renal symptoms as residuals of toxic chemical 
exposure at work.  In an April 1994 SSA decision, an 
Administrative Law Judge determined that medical 
evidence associated with the veteran's SSA claim showed 
he has severe cranial, visual, and renal hypertensive 
disorders that entitled him to SSA disability benefits.  
The medical records are essentially silent for reference 
to either a right leg disorder or the veteran's service.  

?	Two written statements (identical word-for-word) 
received in November 2004, apparently from two of the 
veteran's relatives, who reported that they had known 
the veteran since his birth, that he injured his right 
leg in boot camp, and he used support hose to minimize 
right leg swelling.  They also stated that his right 
foot tended to "drag" even after walking a short 
distance, and he used a walker to aid in ambulation.  

?	A transcript of the February 2005 hearing, during which 
the veteran reiterated his contention that service 
connection is warranted for residuals of a right leg 
injury because such disability was incurred in service.  
He testified that the only leg injury prior to service 
was a minor injury he sustained when he fell off his 
bicycle when he was approximately 10 years old.  He 
recalled that he received stitches for the wound, that 
something got "stuck" in his knee during that injury, 
and afterwards it healed "like nothing happened."  He 
testified that he injured his right leg in service when 
he fell, apparently while trying to climb something.  He 
reported that right leg symptoms included pain and 
swelling, which had been present ever since his 
separation from service.  

Legal Criteria and Analysis

As noted above, the veteran's claim of service connection for 
a right leg disability was last finally denied in June 1998.  
The veteran was properly notified of the decision and of his 
appellate rights, and did not submit a notice of disagreement 
of the decision within one year of the notice provided in 
June 1998.  Accordingly, the June 1998 RO determination is 
final.  38 U.S.C.A. § 7105.  Generally, when a claim is 
disallowed, it may not be reopened and allowed, and a claim 
based on the same factual basis may not be considered.  Id.  
However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

The regulation defining new and material evidence (38 C.F.R. 
§ 3.156(a)) has been amended.  The revised 38 C.F.R. § 
3.156(a) applies to claims to reopen received on or after 
August 29, 2001.  Because the veteran's request to reopen his 
claim for a right leg disorder was received in May 2002, the 
amended regulation applies to this claim.  Under the amended 
version of 38 C.F.R. § 3.156(a), "new" evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  The VCAA provides that VA is not required to 
reopen a previously disallowed claim except when new and 
material has been presented or secured.  See 38 U.S.C.A. 
§ 5103A.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  

To establish entitlement to service connection there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

A lay person is not competent to provide medical opinions, 
and his assertions as to medical diagnosis.  The Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

It is not in dispute that the veteran suffered from a right 
leg disorder in service.  As service connection for status 
post herniated muscle at the anterior compartment of the 
right leg below the knee was previously denied based on a 
finding that the evidence established that the veteran's 
right leg disorder existed prior to service and was not 
aggravated by service, for new evidence to be material, it 
would have to tend to show that the symptoms of the right leg 
disability did not exist prior to service or was aggravated 
by active service.  

Copies of VA outpatient reports and private medical records 
showing treatment the veteran received through October 1992 
were considered in the RO's March 1993 decision and were of 
record at the time of the June 1998 decision.  Photocopies of 
those medical records are merely duplicate evidence, and not 
"new."  

Additional medical evidence reflecting VA hospitalization, 
examinations, and outpatient treatment from January 1990 to 
April 2003, as well as medical records obtained from the SSA, 
is "new" in that the RO did not have it to review when 
issuing the June 1998 decision.  However, such medical 
records simply tend to establish that the veteran currently 
carries diagnosis of a right leg disorder and related 
symptomatology, a fact not in dispute.  This evidence is not 
material to the issue of whether the veteran's right leg 
disorder was incurred in service or aggravated by service.  

Regarding the veteran's testimony, along with his contentions 
and those of his family members, to the effect that his right 
leg disorder was either initially incurred in service, or 
preexisted service and was aggravated by service, as 
laypersons, their medical opinions are not competent 
evidence.  See Espiritu, supra.  Rather, they are layperson 
assertions that are essentially cumulative of the veteran's 
contentions prior to June 1998, and which do not appear to be 
based on either personal knowledge of events during service 
(since they recount identical descriptions of events during 
service and they do not contend, nor it does not seem 
plausible, that they were present to witness these events) or 
medical competence.  Thus, even assuming their credibility, 
they are not probative of whether the veteran's right leg 
disability began during service or was aggravated by service.  

No item of probative or competent evidence received since the 
June 1998 rating decision bears directly and substantially 
upon the specific matter at hand, i.e., whether the veteran's 
right leg disorder began during service or increased in 
severity during service.  Hence, the additional evidence does 
not relate to an unestablished fact necessary to substantiate 
the claim, does not raise a reasonable possibility of 
substantiating the claim, and is not new and material.  
Accordingly, reopening of the claim for service connection 
for status post herniated muscle at the anterior compartment 
below the knee of the right leg is not warranted. 



ORDER

The appeal to reopen a claim for service connection for 
status post herniated muscle at the anterior compartment 
below the knee of the right leg is denied.  




	                        
____________________________________________
	STEPHEN L. HIGGS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


